Citation Nr: 1448804	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to anthrax and as an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for an upper respiratory disorder, to include allergic rhinitis as due to exposure to anthrax and as an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for generalized arthritis and joint pain, to include as due to exposure to anthrax and as an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967 and from November 1990 to June 1991.  He had service in the Southwest Asia Theater of Operations from January 1991 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in April 2009 and December 2009 by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran initially filed claims for entitlement to service connection for back and knee disorders in July 2008.  In an April 2009 rating decision, the RO denied entitlement to both a back disorder and a knee disorder on direct bases.  Just a few months later in October 2009, the Veteran submitted a statement asserting that he was experiencing symptoms due to an undiagnosed Gulf War illness, including muscle pain and joint pain.  VA treatment notes were also associated with the record, which showed treatment for "general arthritis pain."  Based on the foregoing, the Board notes that the Veteran submitted statements and additional evidence within one year of the April 2009 rating decision rendering that decision non-final for VA adjudication purposes.  See generally 38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the matter on appeal continues to be characterized as listed on the title page above instead of as a new and material evidence claim. 

In addition, during the pendency of this appeal, the Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses of allergic rhinitis, sinusitis, fasciitis, and degenerative joint disease, the Board has recharacterized the issues on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The Veteran testified at a Travel Board hearing before the undersigned in May 2013, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for chronic fatigue syndrome, an upper respiratory disorder, and generalized arthritis and joint pain.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

In correspondence dated in August 2008, the Veteran indicated that he had been granted Social Security Administration (SSA) disability benefits.  However, it does not appear as though all of the associated SSA records have been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate a veteran's claim.  Id. at 1321.  

With respect to the Veteran's claim for entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to anthrax and as an undiagnosed illness under the provisions of 38 C.F.R. § 3.317, the Veteran was provided with a VA Gulf War examination in July 2012, at which time the examiner opined that the Veteran's complaints relating to fatigue more likely represented an individual disease with clear and specific etiology and diagnosis, and that there was no evidence that his fatigue was caused by or incurred during military service.  However, the Veteran was also provided with a VA chronic fatigue syndrome examination in July 2012, at which time the examiner noted the Veteran's claim that he began to notice decreased energy and stamina secondary to shortness of breath in 1992, and that his private physician suggested that his fatigue may be due to diabetes.  The examiner also acknowledged that the Veteran did have findings, signs, and symptoms attributable to chronic fatigue syndrome, and that debilitating fatigue reduced his daily activity level to less than 50 percent of his pre-illness level for 6 months or longer.  The examiner also acknowledged that the Veteran's symptoms of chronic fatigue syndrome restricted routine daily activities to 50 percent to 75 percent of the pre-illness level.  The examiner further opined that the Veteran's chronic fatigue syndrome impacted his ability to work in that he was unable to perform vigorous physical activity due to decreased stamina.  Confusingly, however, the examiner then proceeded to opine that the Veteran's chronic fatigue syndrome was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because no evidence had been received showing a current diagnosis or treatment for the condition.  

The Board finds the July 2012 VA medical opinion concerning chronic fatigue syndrome to be self-contradictory and therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Much of the report is spent describing the Veteran's chronic fatigue syndrome, only for the examiner to conclude at the end that service connection is not warranted because there is no current diagnosis or treatment for the condition.  Therefore, the claim for service connection for entitlement to service connection for chronic fatigue syndrome must be remanded so an adequate medical opinion can be generated.  

With respect to the Veteran's claim for entitlement to service connection for an upper respiratory disorder, to include as due to exposure to anthrax and as an undiagnosed illness under the provisions of 38 C.F.R. § 3.317, the Veteran was provided with a VA Gulf War examination and VA sinusitis and rhinitis examination in July 2012.  The VA Gulf War examination report concluded that the Veteran's major complaints relating to sinusitis more likely represented an individual disease with a clear and specific etiology and diagnosis, and that there was no evidence that the condition was caused by or incurred during military service.  Meanwhile, the VA sinusitis and rhinitis examination, which diagnosed the Veteran as having sinusitis, acknowledged that the Veteran claimed he developed upper respiratory symptoms as a result of exposure to dust storms, smoke from burning oil wells, and inhalation of diesel fuel during his period of service in Southwest Asia in 1991.  However, the examiner opined that the Veteran's diagnosed sinusitis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because it was determined to have resulted from a known clinical diagnosis which neither occurred in nor was caused or aggravated by service.  

The Board emphasizes, however, that a review of the Veteran's service treatment records for the period he was stationed in Southwest Asia reveal several instances where upper respiratory symptomatology was documented.  In February 1991, the Veteran complained of chest congestion and cold symptoms which lasted for two days.  An April 1991 note indicated that the Veteran exhibited a chronic cough.  In addition, a Report of Medical Examination dated in April 1991 seems to list "chronic bronchitis - mild" among the Veteran's defects and diagnoses.  Furthermore, the Veteran's VA treatment records also list "allergic rhinitis" among the active problems for which he is now being followed.  

However, the July 2012 VA examination report did not address these documented in-service symptoms in its analysis when determining that the Veteran's current respiratory symptoms were neither occurred in nor caused or aggravated by service.  Nor did the examiner acknowledge the Veteran's current diagnoses of allergic rhinitis.  As such, the Board finds the July 2012 VA medical opinion concerning sinusitis to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim for entitlement to service connection for an upper respiratory disorder must be remanded so an adequate medical opinion can be generated.  

Finally, with respect to the Veteran's claim for entitlement to service connection for generalized arthritis and joint pain, to include as due to exposure to anthrax and as an undiagnosed illness under the provisions of 38 C.F.R. § 3.317, he was provided with a VA Gulf War examination and VA knee and lower leg conditions examination in July 2012.  The VA Gulf War examination report concluded that the Veteran's major complaints relating to joint pain more likely represented an individual disease with a clear and specific etiology and diagnosis, and that there was no evidence that the condition was caused by or incurred during military service.  Meanwhile, the VA knee and lower leg conditions examination focused only on the Veteran's lower extremities.  Specifically, the examiner indicated that imaging studies revealed evidence of degenerative or traumatic arthritis in both knees, and acknowledged that the Veteran's knee disorder impacted his ability to work in that prolonged standing or squatting caused bilateral knee pain.  However, the examiner opined that the Veteran's diagnosed knee arthritis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because his service treatment records were devoid of any reference to complaints, treatment, or diagnoses of knee pain.  

The Board emphasizes, however, that the Veteran seeks entitlement to service connection for generalized arthritis and joint pain of multiple joints, and had not limited his claim to entitlement to service connection for a bilateral knee disorder.  Specifically, the Veteran has described pain in his knees, fingers, back, elbows, and arms.  Indeed, his VA treatment records list degenerative joint disease as well as fasciitis among the active problems for which he is being followed.  The Board additionally emphasizes that the Veteran was treated for in-service muscle pain of the back and chest in May 1991.  

As the July 2012 VA examination only focused on the Veteran's lower extremities and did not address his claim of generalized arthritis and joint pain throughout his entire body, the Board finds the July 2012 VA medical opinion concerning generalized arthritis and joint pain to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim for service connection for entitlement to service connection for generalized arthritis and joint pain must be remanded so an adequate medical opinion can be generated.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based.  Associate those records with the claims file.

2.  Provide the Veteran with an appropriate VA examination to ascertain the diagnosis and origins of his fatigue.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a.  Does the Veteran have a disability manifested by fatigue and, if so, what is its diagnosis?

b.  As to all diagnosed disabilities manifested by fatigue, is it at least as likely as not (50 percent probability or more) that it is related to or had its onset in service?

c.  If Veteran does not have a disability manifested by fatigue, is it at least as likely as not (50 percent probability or more) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by fatigue as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

In providing answers to the above questions, the examiner should comment on and/or take note of the statements provided by the Veteran regarding the symptoms and origins of his disability. 

In providing answers to the above questions, the examiner is advised that he or she cannot rely solely on the fact that medical records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

3.  Schedule the Veteran for a VA nose and throat examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a) Does the Veteran have a recurrent or chronic disability of the nose and/or throat  in addition to his previously-diagnosed allergic rhinitis and sinusitis?  If an additional disability is found, then please specify the diagnosis.  

b) For any diagnosed disability of the nose or throat, to include allergic rhinitis and sinusitis, is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability had its onset during the Veteran's periods of active duty, or is otherwise related to service, to include the claimed exposure to dust storms, smoke from burning oil wells, and inhalation of diesel fuel while serving in Southwest Asia?  In answering this question, the examiner is asked to acknowledge and specifically reference the Veteran's documented in-service respiratory symptomatology.

c) If there is no diagnosed disability, in addition to allergic rhinitis and sinusitis, that the Veteran's claimed respiratory condition can be attributed to, the examiner should state whether there are objective signs and symptoms of another respiratory disorder.  If so, the examiner should indicate whether such represent an undiagnosed illness, and whether the disorder is at least as likely as not related to service, to include the Veteran's service in the Persian Gulf.  

In providing answers to the above questions, the examiner should comment on and/or take note of the statements provided by the Veteran regarding the symptoms and origins of his disability.  The examiner should explain the reasoning for the opinions provided.

4.  Provide the Veteran with an appropriate VA examination to determine the probable nature and etiology of his claimed generalized arthritis and joint pain.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must determine the appropriate diagnosis or diagnoses for the Veteran's claimed generalized arthritis and joint pain and specify the locations of such symptomatology.  Then, the examiner must  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the claimed generalized arthritis and/or joint pain began during active service, or; is related to any incident of service, or; whether the symptoms are associated with one or more specific diagnoses, or; whether they are symptoms of an undiagnosed illness.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

Again, in providing answers to the above questions, the examiner is advised that he or she cannot rely solely on the fact that medical records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



